Citation Nr: 1309142	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) or irritable bowel syndrome (IBS) (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia.

3.  Entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, which denied a claim for service connection for GERD or IBS, and alcoholism.

In October 2010, the Board denied the Veteran's claims for service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder without agoraphobia, and for alcoholism, to include as secondary to service-connected panic disorder without agoraphobia.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued an order granting a joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the JMR and the Court order.

In June 2012, the Board remanded the above claims for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

GERD or IBS is not shown in service and has not been etiologically related to service or service-connected disability, and is not shown to have been aggravated by service-connected disability.


CONCLUSION OF LAW

GERD or IBS was not incurred in or aggravated by service, and is not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify.  VA sent to the Veteran all required notice in a December 2007 letter, prior to the rating decision on appeal.

VA further satisfied its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

The Board previously reviewed the record, determined that a VA examination with a medical opinion was necessary to decide the claim, and remanded the case for this purpose.  The Veteran underwent VA examination in August 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.


II.  Entitlement to Service Connection

The Veteran seeks service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems).  He asserted in his November 2007 claim for VA compensation that he had a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, and any other intestinal problem as directly related to service or as secondary to a psychiatric condition/PTSD.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
It is noted that the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Here, the disorder claimed is not a recognized chronic disease under 38 C.F.R. § 3.309(a).  Therefore, this theory is not for application.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for GERD or IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia.  The claimed conditions are not shown in service and no currently shown disorder of the gastrointestinal (GI) system is shown to have been caused or aggravated by service or service-connected disability.  The more probative evidence in this case shows that GERD is not etiologically related to the Veteran's psychiatric disability.

Service treatment records reflect that the Veteran presented in July 2002 for symptoms of diarrhea, vomiting, and abdominal cramping.  Viral gastroenteritis was diagnosed.  Report of medical assessment dated in October 2005 reflects that the Veteran denied any injury or illness while on active duty.  Report of medical history dated in September 2005 reflects that the Veteran denied stomach and intestinal problems.

The Veteran filed an original claim for VA compensation in May 2006.  He did not report having a GI disorder.  Report of VA psychiatric examination dated in July 2006 reflects no complaints of GI symptoms.  Report of VA general examination dated in August 2006 reflects that the Veteran denied GI symptoms.  Also, the examiner noted no GI symptoms.  VA treatment records dated from May to August 2006 reflect an assessment for panic disorder without agoraphobia, but no GI complaints.

In November 2007, VA received a claim for a GI disorder, to include GERD, acid reflux, hiatal hernia, and any other intestinal problem.  

Report of VA examination dated in January 2008 reflects, by history, that the Veteran's GI symptoms began after his diagnosis of a panic disorder.  The Veteran indicated that he believes these GI symptoms are secondary to his panic disorder.  He reported weekly panic attacks that require use of prescription of Xanax.  He reported episodes of heartburn, indigestion, regurgitation, and burning gastric pain 3 to 4 times per week.  He reported that he either drinks a glass of milk or uses over the counter antacids with good relief of symptoms.  For the past 12 months, he had had a consistent change in both form and frequency of bowel movements.  This change was accompanied by increased gas, bloating, and abdominal distention.  He denied treatment or a formal diagnosis.  Upon examination, the Veteran was diagnosed with GERD and IBS.  The examiner opined that these conditions were not caused or a result of his service-connected panic disorder without agoraphobia.  She stated that: 

According to "Up To Date," the primary event in the pathogenesis of GERD is movement of gastric juice from the stomach into the esophagus. The antireflux barrier at the gastroesophageal junction is anatomically and physiologically complex and vulnerable to several potential mechanisms of reflux.  The three dominant pathophysiologic mechanisms causing gastroesophageal junction incompetence are: transient lower esophageal sphincter relaxations (tLESRs), a hypotensive lower esophageal sphincter (LES), and anatomic disruption of the gastroesophageal junction, often associated with a hiatal hernia.

A review of the medical literature indicates that the predominant theory regarding the pathophysiology of IBS is altered gastrointestinal motility, although there is no definitive physiologic or psychologic abnormality that is specific to IBS.  "Up To Date" also noted that many patients with IBS who present to a tertiary referral center exhibit increased anxiety, depression, phobias, and somatization.  These patients rarely meet the criteria for a major psychiatric diagnosis.  However, patients with IBS symptoms who do not seek medical attention are indistinguishable psychologically from healthy controls.  The implication of these observations is that psychiatric distress may influence the experience of IBS but does not cause the symptoms.  Thus, the psychiatric disease of panic disorder without agoraphobia does not cause either the GERD nor the IBS.  Further, neither the GERD nor the IBS is permanently aggravated by the panic disorder without agoraphobia as both conditions occur independently and without influence of the symptoms of panic disorder.

Reports of VA psychiatric examination dated in March and August 2010 reflect no GI symptoms in connection with the Veteran's psychiatric problems.

In August 2012, the Veteran underwent VA examinations.  Report of VA psychiatric examination dated in August 2012 reflects the Veteran's symptoms, but these did not include GI problems, GERD or IBS.  Report of VA GI examination dated in August 2012 reflects a diagnosis for GERD, which was less likely than not caused by or aggravated by his service-connected psychiatric disability.  The rationale was that the Veteran had reported a sporadic onset of GERD, worsening symptoms associated with eating, and no anxiety type symptoms on presentation for GERD symptoms during emergency room visits.  The examiner acknowledged the prevalence of GERD to occur concurrently with other disorders or to become more prominent during stressful situations, along with the pathogenesis of GERD in the medical literature, but indicated that psychiatric disorder to include PTSD were not a risk factor for GERD.  In regards to IBS, the examiner noted that the Veteran did not have IBS noting that he did not describe symptoms of IBS and that there was no diagnosis or treatment history. 
The Board has considered that the Veteran is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran suggests in-service onset of the claimed condition, the Board finds that he is not credible because this is incongruous with his denial of stomach and intestinal problems in service and his report of onset of GI symptoms concurrent with his post service onset of panic disorder and PTSD symptoms.  Therefore, in this regard, the Veteran's statements are of diminished probative value.  Caluza, supra.

The Board acknowledges the Veteran belief that his current disorder is related to his service-connected psychiatric disability.  However, the Board finds that he is not competent to relate his current diagnosis for GERD to either service or service-connected disability.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, the relationship, if any, between the Veteran's GI disorder and service-connected psychiatric disorder is a complex medical matter beyond the ken of the lay person.  At best, the Veteran's opinion is speculative and, even was he a trained medical professional-which he is not, this sort of opinion would yield no probative value in the weighing of the evidence.  Therefore, the Veteran's medical opinion here has no probative value.

The Board assigns greater probative value to the service treatment records showing that the Veteran denied stomach and intestinal problems and the negative VA medical opinions dated in January 2008 and August 2012.  In 2008 and 2012, the examiners opined that the Veteran's GI conditions are less likely as not related to, caused by, or aggravated by service connected panic disorder or PTSD.  The Board finds that these medical opinions are highly probative in this matter as they were prepared by skilled medical professionals, after review of the claims file and evaluation of the Veteran.  Furthermore, the medical opinions are supported by a clear rationale that relates the conclusions reached to the disability shown and medical findings of record.  It is noted that an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board observes that there is no favorable medical opinion in this case for consideration.

Lastly, the Board acknowledges that the Veteran has presented web-based treatise type evidence to support his theory that his GI problems are linked to his service-connected psychiatric disability.  However, the Board finds that such generic texts, which do not address the facts in this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality or aggravation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Accordingly, as the weight of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for GERD and IBS (also claimed as acid reflux, hiatal hernia, and other intestinal problems), to include as secondary to service-connected panic disorder and PTSD without agoraphobia is denied.



REMAND

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, the Board remanded the issue of service connection for alcoholism to include as secondary to service-connected panic disorder and PTSD without agoraphobia for a VA medical opinion.  Although a VA medical opinion was provided in August 2012, the Board finds that this opinion is incomplete.  The VA examiner opines that PTSD and panic disorder without agoraphobia did not cause or aggravate the Veteran's alcohol dependence.  The VA examiner further identified and summarized some relevant medical literature concerning PTSD as the cause of alcohol.  He then concluded that the scientific literature revealed no scientific evidence that PTSD causes alcohol dependence.  The examiner failed to provide a complete rationale for the conclusion that PTSD and panic disorder without agoraphobia did not cause or aggravate the Veteran's alcohol dependence.

Therefore, report of VA psychiatric examination dated in August 2012 should be returned to the examiner for an addendum that includes a new medical opinion with a supporting rationale.  See 38 C.F.R. § 3.159(c)(4)(VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim).  This medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is noted that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, the August 2012 report of VA psychiatric examination should be returned to the examiner for an addendum.  The examiner should indicate whether the Veteran's alcohol dependence is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected PTSD and panic disorder without agoraphobia.  The claims files must be reviewed and such noted in the addendum.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  The examiner should consider web-based treatise evidence associated with the claims file.  The examiner should ensure that he has provided a rationale as to both the questions of causation and aggravation.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.  If the examiner is not available, the claims files should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.

Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

4.  Then, the RO or the AMC should undertake any other development deemed necessary.

5.  After the development requested above has been completed to the extent possible, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


